Fill in this information         to identify   your case:


Debtor 1            Yvonne DeCarlo Johnson
                   First Name                     Middle Name                Last Name

Debtor 2
(Spouse, if filing) First Name                    Middle Name                Last Name


United States Bankruptcy Court for the Northern District of Alabama

Case number
(If known)




Local Form 1006-1(c)
Notice of Intent to Pay Chapter 13 Case Filing Fee through Chapter
Plan
   By signing here, you state that you understand, acknowledge, and agree that:

   •      You have the option to pay your chapter 13 case filing fee installmentsdirectly to the Clerk of Court, but you have elected to pay the filing
          fee throughyour chapter 13 plan pursuantto Local Rule 1006-1(c).

   •      You must timely pay each installment of your chapter 13 case filing fee to the office of the standing chapter 13 trustee in the division
          where your case is filed in accordancewith the terms of your chapter 13 plan and any order entered in respect of your applicationto pay
          the case filing fee in installments. If you do not timely make any paymentwhen it is due, your bankruptcy case may be dismissed.
   •      Pursuantto 28 U.S.C. § 586, the chapter 13 trustee shall be entitled to collect a percentagefee (not to exceed ten percent) on any filing
          fee installmentpayments made through the office of the chapter 13 trustee.

   •     Unlessthe Court orders otherwise, if your case is dismissed before confirmationand before the chapter 13 trustee remits paymentof
         your entire chapter 13 case filing fee to the Clerk of Court, the chapter 13 trustee shall apply any monies on hand on the date of dismissal
         in the following order: (1) the chapter 13 trustee shall remit paymentto the Clerk of Court for the unpaid balance of the chapter 13 case
         filing fee; (2) the chapter 13 trustee shall apply the funds on hand to the trustee's costs of administration,including in paymentof any
         percentagefee owed to the trustee in respect of the filing fee paymentsmade by the trustee to the Clerk of Court; (3) the chapter 13
         trustee shall pay any other administrativeexpenses approvedto be paid by order of the Court; and (4) the remainingmonies, if any, shall
         be disbursedto you.

  •      If your case is converted before the chapter 13 trustee remits paymentof your entire chapter 13 case filing fee to the Clerk of Court, the
         chapte 13 trustee shall return any monies on hand as of the date of conversionto you, and you will be responsiblefor payingthe
             lance oft      e filing fee owed.


                                                            x             ~--------------
                                                                Signature of Debtor 2
                                                                                       __
       Date    4/2/20
               MM I DD IYYYY
                                                                Date                                         Date    tJ~-Cl~ e:<~d
                                                                        MM I DD IYYYY                               MM I DD IYYYY




   Case 20-01344-DSC13                                Doc 4        Filed 04/03/20 Entered 04/03/20 16:39:31                           Desc Main
                                                                  Document     Page 1 of 1
